PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Vitalis et al.
Application No. 15/943,160
Filed: April 2, 2018
Attorney Docket No. 15695853.105US5
For: DEPHOSPHORYLATED LYSOSOMAL STORAGE DISEASE PROTEINS AND METHODS OF USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 29, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed December 23, 2020. The issue fee was timely paid on March 22, 2021. Accordingly, the application became abandoned on March 23, 2021. A Notice of Abandonment was mailed March 26, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the oath or declarations for inventors Timothy V. Vitalis and Reinhard Gabathuler, (2) the petition fee of $1,050, and (3) a proper statement unintentional delay. 

This application is being referred to the Office of Data Management for appropriate action in the normal course of business on the reply received March 29, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.


/APRIL M WISE/Paralegal Specialist, Office of Petitions